PER CURIAM.
It appearing from motion and affidavit of Marc J. Wolpaw, counsel for appellant, that said appellant, George Sargent, was granted a full and unconditional pardon by the President of the United States on July 19, 1937, and that said appellant was released from the custody of the United States marshal on July 21, 1937, on consideration whereof, it is ordered that the mandate of this court pursuant to judgment of April 6, 1937 [89 F.2d- 1018], be not issued and that this cause be stricken from the docket.